DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
This office action is in response to the amendment filed 04/08/2022, which amends claims 1, 8, and 9. Claims 4-7 and 13-16 have been previously canceled. Claims 1-3, 8-12, and 17-18 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 04/08/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-3, 8-12, and 17-18 as being unpatentable over Kim et al. (US 2016/0028017 A1) in view of Fukujaki (JP 2011/176258 A).
		
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Esteghanmatian et al. (US Pat No. 6,225,467 B1) in view of Fukujacki et al. (JP 2011/176258 A, using the previously provided translation for references).
With respect to claim 1, Esteghanmatian discloses a compound according to Formula II (Col. 4), which is pictured below.

    PNG
    media_image1.png
    234
    630
    media_image1.png
    Greyscale

In this formula, Ar-1 and Ar2 are a phenyl (“aryl”, Col. 4, lines 53-55) group, and R1 and R2 are cyano groups (Col. 4, lines 46-49).
This forms the compound below.

    PNG
    media_image2.png
    311
    420
    media_image2.png
    Greyscale

Esteghanmatian includes each element claimed, with the only difference between the claimed invention and Esteghanmatian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an electron transport component with a number of desire performance characteristics such as uniform luminescence, high electroluminescent efficiency, excellent durability, and low driving voltage (Col. 1, lines 39-49), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that it does not comprise a 1,3,5-bonding pattern on the middle cyano benzene group.
Fukujaki teaches a low symmetry electron transport compound (paragraph 0007, lines 4-6), comprising at least one cyano group on a 1,3,5-substitutented phenylene linking group (paragraph 0010, lines 6-7, and general formula (2)).
Fukujaki teaches that compounds having the cyano-functionalized 1,3,5-substituted phenylene linking groups are excellent in both charge transportability and have high charge injectability because crystallinity is suppressed and the energy difference between the charge transport paths is small.
This modification would produce the compound below.

    PNG
    media_image3.png
    296
    405
    media_image3.png
    Greyscale

This compound reads on instant Chemical Formula 1 when L1 is a single bond, L2 is a single bond, Ar1 is 
    PNG
    media_image4.png
    91
    124
    media_image4.png
    Greyscale
 and Ar2 is 
    PNG
    media_image5.png
    68
    73
    media_image5.png
    Greyscale
 and R1 is a cyano group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate a cyano-functionalized 1,3,5-subsitution pattern into a linking phenylene group into the compound of Esteghanmatian, as Fukujaki teaches that this kind of substitution pattern results in a compound with suppressed crystallinity, which has excellent charge transport and injectability.
With respect to claim 2, Esteghanmatian and Fukujaki teach the compound of claim 1, and L1 is a single bond.
With respect to claim 3, Esteghanmatian and Fukujaki teach the compound of claim 1, and L2 is a single bond.
With respect to claim 8, Esteghanmatian and Fukujaki teach the compound of claim 1, and R2, R5 to R8, and R17 to R19 are not present.
With respect to claim 9, Esteghanmatian and Fukujaki teach the compound of claim 1, and the compound is identical to the first embodiment of the claim.
With respect to claims 10-12 and 17-18, Esteghanmatian and Fukujaki teach the compound of claims 1, 2, 3, 8, and 9, and Esteghanmatian teaches an organic light emitting device comprising a first electrode (an anode), a second electrode ( a cathode), and one or more organic material layers (an organic luminescent medium), which comprises the compound of claim 1 (a triazine electron acceptor) (Col. 3, lines 31-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the triazine compound of Esteghanmatian and Fukujaki in the device structure of Esteghanmatian as demonstrated by Esteghanmatian.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2014/0367656 A1) – See the limitations of Formula 1 (paragraph 0009)
Kim et al. (US 2015/0236264 A1) – See Formula 1 (abstract)
Chae et al. (KR 1233368 B1) – Teaches relevant compounds
Diamond et al. (WO 2015/089028) – Teaches relevant compounds

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786